Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II and a mixture of alkyl polyoxyethylene ether, methylacetic acid and phosphatidylcholine as species of acidifier in the reply filed on 08/23/2021 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/2021.
Status of Examination
	Claims 1-18 are pending, claims 1-7 are withdrawn and claims 8-18 are currently under examination.
	Applicant claims a method of controlling weeds that involves mixing clethodim, crop oil concentrate and an acidifier with acetochlor to create a tank mix and then applying the tank mix to weeds or an area in need of weed control.  The acidifier is a mixture of alkyl polyoxyethylene ether, methylacetic acid and phosphatidylcholine and the pH of the composition has a pH of 4.75 or less.  
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb (US 2018/0255782 A1, of record) in view of Zhang et al. (US 2015/0272116 A1).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Cobb teaches a method of controlling weeds that involves preparing formulations of herbicides by combining one or more adjuvants with an aqueous solvent, dry components, such as an acid and phytotoxic amounts of nutrients, and liquid components, such as herbicides, before application to weeds (abstract, para [0025], [0080]-[0085]).  The herbicides used in preparing such a mixture formulation can comprise a mixture of clethodim and dicamba (para [0093], Table 3.1).  Cobb teaches use of both crop oil concentrate and LI 700 (IE a combination of alkyl polyoxyethylene ether, methylacetic acid and phosphatidylcholine) as adjuvants (para [0079], Table 6). The pH of the composition is between 4 and 7 (abstract, claim 1).  The composition may be used to control barnyard grass (Table 16, 20, para [0262], [0276]). In terms of application rate of the herbicidal composition, Cobb suggests 20-40 gallons per acre, while noting that concentration will ultimately be determined by test applications to the target sites (para [0095]).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Cobb teaches the method of controlling weeds as discussed above, but fails to specifically teach addition of acetochlor to the formulation, that the weeds controlled are in a corn field or the specific application rates of the herbicides.  The teachings of Zhang et al. help to cure these deficits.
Zhang et al. discloses preparing auxin herbicidal compositions with other herbicides (abstract).  Dicamba is specifically called out as the primary auxin herbicide in the tank mix, and acetochlor and clethodim are pointed to as good tank mixing partners with dicamba (claims 12, 19).  The composition may also contain additional surfactant adjuvants, to enhance the effectiveness of the auxin herbicide/co-herbicides (para [0038]).  Zhang et al. also teaches that the amount of herbicide applied to control weeds will be easily determined by one skilled in the art and states that herbicidal content of the mixture can be 0.1 wt% a.e. to about 10 wt % a.e. and exemplifies an application rate of approximately 1.2 wt% (IE 1.0 lb/acre at 10 gallons per acre when assuming majority of weight of 10 gallons is water, approximate weight of 10 gallons would be 83 pounds), which would have put the amount of active applied in the claimed application rates (claim 62, para [0053], [0064]).  The formulations may be used to control weeds in corn fields (para [0055]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cobb and Zhang et al. 
	Regarding the application rates of the herbicides and the pH of the formulation, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Furthermore, as both references recognize that the amount of herbicides applied to the target weed is a result effective variable that would be routinely optimized until the desired herbicidal effect was achieved, the recited application rates would have been obvious based upon routine optimization absent evidence to the contrary.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812. The examiner can normally be reached Monday -Friday 9-5 Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699